DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
		
This application has been amended as follows:
Claims 1, 9, 12-13, 16-17 and 19 are amended.
Pending claims have been amended as follows:
1. (Currently Amended) An electrical panel comprising: 
a sensor for measuring an electrical property of a first electrical main, wherein the first electrical main provides power to devices in a building; 
a network interface; and 
at least one processor configured to: 
retrieve information from a device list indicating that a first device of the building is connected to a smart plug and that a second device of the building is not connected to the smart plug; 
establish a network connection with the smart plug, wherein the smart plug provides power to one or more devices; receive a smart-plug power monitoring signal via the network connection, wherein the smart-plug power monitoring signal indicates an electrical property of power provided by the smart plug to the one or more devices; 
obtain a first-main power monitoring signal using measurements from the sensor; identify a first-main power event in the first-main power monitoring signal, wherein the first-main power event corresponds to a state change of a device; 
compute a first score for the first device by processing the first-main power event and the smart-plug power monitoring signal; 
compute a second score for the second device by processing at least one of the first-main power event or the smart-plug power monitoring signal; and 
determine that the first-main power event corresponds to a first state change of the first device using the first score and the second score.

2. The electrical panel of claim 1, wherein the at least one processor is configured to: 
compute the first score by processing the first-main power event with a first power model corresponding to the first device; and 
compute the second score by processing the first-main power event with a second power model corresponding to the second device.

3. The electrical panel of claim 1, wherein the at least one processor is configured to: 
compute a match score using the first-main power event and the smart-plug power monitoring signal; compute, using the match score, a first weight for the first device and a second weight for the second device; 
compute the first score using the first weight; and compute the second score using the second weight.

4. The electrical panel of claim 3, wherein the at least one processor is configured to: 
compute the first score by (a) computing a first unweighted score by processing the first-main power event with a first power model and (b) combining the first unweighted score and the first weight; and compute the second score by (i) computing a second unweighted score by processing the first-main power event with a second power model and (ii) combining the second unweighted score and the second weight.

5. The electrical panel of claim 3, wherein the at least one processor is configured to compute the match score by: 
identifying a smart-plug power event in the smart-plug power monitoring signal; and 
comparing the first-main power event and the smart-plug power event.

6. The electrical panel of claim 3, wherein the at least one processor is configured to compute the match score by computing a distance between a portion of the first-main power monitoring signal comprising the first-main power event and a portion of the smart- plug power monitoring signal. 

7. The electrical panel of claim 3, wherein the at least one processor is configured to compute the match score using a difference in time between the first-main power event and a smart-plug power event in the smart-plug power monitoring signal.

8. The electrical panel of claim 3, wherein the first weight is one.

9. (Currently Amended) A system for identifying state changes of devices in a building, the system comprising: 
an electrical panel comprising at least one processor and at least one memory, the electrical panel configured to: 
retrieve information from a device list indicating that a first device of the building is connected to a smart plug and that a second device of the building is not connected to the smart plug; 
establish a network connection with the smart plug, wherein the smart plug provides power to one or more devices; 
receive a smart-plug power monitoring signal via the network connection, wherein the smart-plug power monitoring signal indicates an electrical property of power provided by the smart plug to the one or more devices; 
obtain a first-main power monitoring signal using measurements from a sensor that measures an electrical property of a first electrical main of the building; 
identify a first-main power event in the first-main power monitoring signal, wherein the first-main power event corresponds to a state change of a device; 
compute a first score for the first device by processing the first-main power event and the smart-plug power monitoring signal; 
compute a second score for the second device by processing at least one of the first-main power event or the smart-plug power monitoring signal; and 
determine that the first-main power event corresponds to a first state change of the first device using the first score and the second score.

10. The system of claim 9, wherein the electrical panel is configured to compute the first score by: 
determining that the smart plug is not providing power during a time window around a time of the first-main power event; and 
setting the first score to zero.

11. The system of claim 9, wherein the electrical panel is configured to compute the first score by: 
determining that the first-main power event does not match any power events in the smart-plug power monitoring signal; and 
setting the first score to zero.

12. (Currently Amended) The system of claim 11, wherein said determining that the first-main power event does not match any power events in the smart-plug power monitoring signal comprises comparing a time of the first-main power event with times of one or more power events of the smart-plug power monitoring signal.

13. (Currently Amended) The system of claim 11, wherein said determining that the first-main power event does not match any power events in the smart-plug power monitoring signal comprises comparing a feature vector of the first-main power event with feature vectors of one or more power events of the smart-plug power monitoring signal.

14. The system of claim 9, wherein the electrical panel is configured to: 
compute the first score by processing the first-main power event with a first power model corresponding to the first device; and 
compute the second score by processing the first-main power event with a second power model corresponding to the second device.

15. The system of claim 9, wherein the electrical panel is configured to: 
compute a match score using the first-main power event and the smart-plug power monitoring signal; compute, using the match score, a first weight for the first device and a second weight for the second device; 
compute the first score using the first weight; and 

compute the second score using the second weight.

16. (Currently Amended) A computer-implemented method, implemented by an electrical panel, for identifying state changes of devices in a building, the computer-implemented method comprising: 
retrieving information from a device list indicating that a first device of the building is connected to a smart plug and that a second device of the building is not connected to the smart plug; 
establishing a network connection with the smart plug, wherein the smart plug provides power to one or more devices; 
receiving a smart-plug power monitoring signal via the network connection, wherein the smart-plug power monitoring signal indicates an electrical property of power provided by the smart plug to the one or more devices; 
obtaining a first-main power monitoring signal using measurements from a sensor that measures an electrical property of a first electrical main of the building; 
identifying a first-main power event in the first-main power monitoring signal, wherein the first-main power event corresponds to a state change of a device; 
computing a first score for the first device by processing the first-main power event and the smart-plug power monitoring signal; 
computing a second score for the second device by processing at least one of the first-main power event or the smart-plug power monitoring signal; and 
determining that the first-main power event corresponds to a first state change of the first device using the first score and the second score.

17. (Currently Amended) The computer-implemented method of claim 16, wherein said computing the first score comprises: 
computing a first unweighted score by processing the first-main power event with a first power model corresponding to the first device; 
computing a first weight using at least one of the first-main power event or the smart-plug power monitoring signal; and 
computing the first score using the first unweighted score and the first weight. 

18. The computer-implemented method of claim 16, comprising: 
determining that the smart plug is providing power during a time window around a time of the first-main power event; and 
setting the first score to one.

19. The computer-implemented method of claim 16, wherein said computing the first score comprises: 
computing a first unweighted score by processing the first-main power event with a first power model corresponding to the first device; 
computing a first weight using at least one of the first-main power event or the smart-plug power monitoring signal; and 
computing the first score using the first unweighted score and the first weight.

20. The computer-implemented method of claim 16, comprising: 
determining that the smart plug is not providing power during a time window around a time of the first-main power event; and 
setting the first score to zero.

Reasons for Allowance:
Prior art of record does not teach, or make obvious an electrical panel comprising: at least one processor configured to: obtain a first-main power monitoring signal using measurements from the sensor; identify a first-main power event in the first-main power monitoring signal, wherein the first-main power event corresponds to a state change of a device; compute a first score for the first device by processing the first-main power event and the smart-plug power monitoring signal; compute a second score for the second device by processing at least one of the first-main power event or the smart-plug power monitoring signal; and determine that the first-main power event corresponds to a state change of the first device using the first score and the second score.
US2013/0262197A1 to Kaulguld discloses a computer-implemented method for determining a power main associated with a smart plug, the method comprising: establishing a network connection with the smart plug, wherein the smart plug receives power from an electrical main of a building and provides power to one or more devices (fig 2:119, par[0047], [0048] and fig 3:226, par[0063], [0069]); receiving a smart-plug power monitoring signal via the network connection, wherein the smart-plug power monitoring signal indicates an amount of power provided by the smart plug to the one or more devices (fig 13:1310, par[0129], [0130]: wherein The data received from the units may be sent by the SMDSs, which in turn obtain the data from smart plugs and appliances within respective units).
Kaulguld does not disclose an electrical panel comprising: at least one processor configured to: obtain a first-main power monitoring signal using measurements from the sensor; identify a first-main power event in the first-main power monitoring signal, wherein the first-main power event corresponds to a state change of a device; compute a first score for the first device by processing the first-main power event and the smart-plug power monitoring signal; compute a second score for the second device by processing at least one of the first-main power event or the smart-plug power monitoring signal; and determine that the first-main power event corresponds to a state change of the first device using the first score and the second score.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685